Citation Nr: 0530763	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for left leg gunshot wound (GSW) residuals 
has been received; and, if so, whether entitlement to service 
connection for that condition is established.

2.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received.

4.  Entitlement to an effective date prior to July 21, 1998 
for the grant of service connection for a post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date prior to December 8, 
1999 for the award of a 100 percent rating for PTSD.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972, 
with service in Vietnam from October 1968 to March 1972.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 1999 rating action that granted 
service connection and assigned a 50 percent rating for PTSD, 
from July 21, 1998; and declined to reopen claims for service 
connection for left leg GSW residuals, for hearing loss, and 
for tinnitus.  In October 1999, the veteran filed a Notice of 
Disagreement (NOD) with the effective dates of the grant of 
service connection for PTSD and the assignment of the 50 
percent rating, and with the denials of service connection.  
The RO issued a Statement of the Case (SOC) in November 1999, 
reopening the claim for service connection for left leg GSW 
residuals on the basis of new and material evidence, but 
denying the claim, on the merits, after a de novo review of 
all of the evidence of record.  The RO issued a Supplemental 
SOC (SSOC) in December 1999, and the veteran filed a 
Substantive Appeal later that month.  

By rating action of January 2000, the RO granted a 100 
percent rating for PTSD, from December 8, 1999, and the 
veteran filed a NOD with the effective date assigned, 
claiming an earlier effective date (EED).  The RO issued a 
SOC with respect to the issue of an EED for the100 percent 
PTSD rating in June 2000, and the veteran filed a Substantive 
Appeal in August 2000.

In October 2000, the veteran and his wife testified during a 
hearing before a Decision Review Officer at the RO; a 
transcript of the hearing is of record.  The RO issued SSOCs 
in January 2001 and January 2004, reflecting the continued 
denials of the claims.  

In September 2005, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  

As indicated above, the RO reopened the claims for service 
connection, but denied each claim on the merits.  That 
notwithstanding, given the prior unappealed denial of each 
claim (as addressed below), the Board has a legal duty, under 
38 U.S.C.A. §§ 5108 and 7105 (West 2002), to consider whether 
new and material evidence to reopen each claim has been 
received.  That issue goes to the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Hence, the Board's characterization of the 
claims for service connection as on the title page.  

The Board's decision on the applications to reopen the claims 
for service connection is set forth below.  The claims for 
EEDs for the grants of service connection for PTSD and for 
award of the 100 percent rating are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.    




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection has been accomplished.

2.  By rating action of February 1983, the RO denied service 
connection for left leg GSW residuals, for hearing loss, and 
for tinnitus; the veteran filed a NOD with the denials and 
the RO issued a SOC, but he did not perfect his appeal by 
timely filing a Substantive Appeal.

3.  Pertinent to the claim for service connection for left 
leg GSW residuals, the evidence received since the February 
1983 rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

4.  A scar above the left ankle was first manifested many 
years post service, and the competent medical evidence 
establishes no medical nexus between any such current 
disability and an in-service left leg GSW.

5.  Pertinent to the claim for service connection for hearing 
loss, the evidence received since the February 1983 rating 
action is either cumulative or redundant of evidence 
previously of record, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  Pertinent to the claim for service connection for 
tinnitus, the evidence received since the February 1983 
rating action is either cumulative or redundant of evidence 
previously of record, and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The February 1983 rating action denying service 
connection for left leg GSW residuals, for hearing loss, and 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Since February 1983, new and material evidence to reopen 
the claim for service connection for left leg GSW residuals 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

3.  The criteria for service connection for left leg GSW 
residuals are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  

4.  As additional evidence received since the February 1983 
denial of service connection for hearing loss is not new and 
material, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

5.  As additional evidence received since the February 1983 
denial of service connection for a tinnitus is not new and 
material, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing shall be construed to require the VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  38 U.S.C. § 5103A(f).  Because, as explained in more 
detail below, new and material evidence to reopen the claims 
for service connection for hearing loss and for tinnitus has 
not been received, it does not appear that the duty to assist 
provisions of the VCAA are applicable to those claims.  
Moreover, as indicated below, because each petition to reopen 
was filed prior to August 29, 2001, any duties set forth in 
the revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the VCAA, also are not applicable.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
each claim herein decided has been accomplished.

Through the November 1998 and January 1999 RO letters, the 
June and October 1999 rating actions, the October and 
November 1999 RO letters, the November 1999 SOC, the December 
1999 SSOC, the January 2000 rating action, the February 2000 
RO letter, the June 2000 SSOC, the September 2000 RO letter, 
the January 2001 SSOC, the August 2002 RO letter, the January 
2004 SSOC and RO letter, and the April, May, and August 2005 
RO letters, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the May 2005 RO letter, SOC, and SSOCs 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2005 RO letter specifically informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claims by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter 2005 RO letter specifically notified the veteran to 
furnish any medical evidence that he had that pertained to 
his claims.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, documents strictly 
meeting the VCAA's notice requirements were not, nor could 
they have been, furnished to the veteran prior to the June 
1999 rating action on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  Moreover, the Board finds that any 
lack of full, pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson,         19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  

As indicated above, the rating actions, many RO letters, SOC, 
and SSOCs issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in January 2004 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims for service connection, 
to include obtaining available service medical, 
administrative, and personnel records, and post-service VA 
and private medical records from the time of the veteran's 
military service to 2003.  Transcripts of the veteran's 
October 2000 RO hearing, and September 2005 Board hearing are 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the claims herein decided that has not been 
obtained.  During the September 2005 Board hearing, the 
veteran testified that he had no new evidence to submit in 
support of his claims for service connection for hearing loss 
and tinnitus.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the applications to 
reopen the claims for service connection, without directing 
or accomplishing any additional notification and/or 
development action.  

II.  Application to Reopen the Claim for Service Connection                                  
for Left Leg GSW Residuals                        

By rating action of February 1983, the RO denied service 
connection for left leg GSW residuals on the basis of service 
medical records which showed no complaints, findings, or 
diagnoses of any left leg GSW or residuals, and post-service 
VA medical records that showed the veteran's history of a 
left leg GSW in service, but no medical evidence or opinion 
linking a 1982 left ankle scar to any GSW or other incident 
of his military service.  The veteran was notified of the 
February 1983 determination by letter subsequently the same 
month; he filed a NOD in September 1983, and the RO issued a 
SOC in November 1983, but he did not perfect his appeal by 
filing a Substantive Appeal.  

Because the veteran did not perfect an appeal of the February 
1983 denial within        one year of notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

For applications to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA include a revision of             38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on and after August 29, 2001.  (See 38 C.F.R. 
§ 3.156(a), as in effect on and after August 29, 2001.)  
Given the July 1998 date of the claim culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent to the claim for service connection for gunshot 
wound residuals, the evidence added to the record since the 
final February 1983 rating action includes a July 1999 
affidavit from a service comrade, who stated that he served 
with the veteran in Vietnam and witnessed him shot by an 
enemy sniper while on a patrol mission; the veteran's October 
2000 RO hearing testimony, to the effect that he was treated 
by a medic in the field for left leg GSW residuals which were 
not life-threatening, and that he did not even know that he 
had been shot until the next day, when he discovered blood 
after removing his boot; the service department's December 
2000 determination that the veteran was entitled to the 
Combat Action Ribbon for his Vietnam service; and the 
veteran's September 2005 Board hearing testimony wherein he 
reiterated his contentions that he received a left leg GSW 
while serving in Vietnam.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes a service comrade's eyewitness account of a reported 
enemy GSW of the veteran in service in Vietnam, and the 
service department's award of the Combat Action Ribbon for 
the veteran's Vietnam service-evidence that was not of 
record at the time of the prior denial.  To reopen a claim 
for service connection under the prior version of 38 C.F.R. 
§ 3.156, evidence needs only, at a minimum, contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince VA to alter its decision.  See 
Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for left leg GSW residuals.  As new and 
material evidence has been received, the Board finds that the 
criteria for reopening the claim for service connection (and, 
hence, for a de novo review of the claim) are met.  

III.  Service Connection for Left Leg GSW Residuals

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during  wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
    
In this case, the veteran asserts his entitlement to service 
connection for left leg GSW residuals that occurred in 
military service.  However, the service medical, 
administrative, and personnel records are negative for 
complaints, findings, or diagnoses of any left leg GSW, 
injury, or disability.  Significantly, the lower extremities 
and feet were normal on March 1972 separation examination, 
and no left lower extremity scars were noted.  

While in July 1999 a service comrade attested to having 
served with the veteran in Vietnam and witnessed him shot by 
an enemy sniper while on a patrol mission, he did not 
identify the location of the veteran's alleged wound.  In 
this regard, the Board notes the veteran's own October 2000 
RO hearing testimony, to the effect that he was treated by a 
medic in the field for left leg complaints that were not 
life-threatening, but that he did not even know that he had 
been shot until the next day, when he discovered blood after 
removing his boot.  Although, in December 2000, the service 
department determined that the veteran was entitled to the 
Combat Action Ribbon for his Vietnam service, it also 
determined that there was no documentation in the service 
medical records that he was injured or wounded as a direct 
result of enemy action under conditions that would qualify 
him for the award of a Purple Heart.

Post service, a May 1972 VA medical certificate contains the 
veteran's history of a left leg GSW in Vietnam, but there 
were no findings or diagnoses of any current residuals on 
examination.  While a November 1982 VA examination report 
showed a scar on the medial aspect above the left ankle that 
the veteran stated was from a bullet wound in Vietnam, there 
was no medical opinion linking such scar to any GSW or other 
incident of his military service.  The post-service record 
contains numerous other VA and private medical records 
showing treatment and evaluation of the veteran for many 
disabilities from 1973 to 2003, but they are negative for 
findings or diagnoses of any left leg disability.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the competent and 
persuasive evidence establishes no nexus between the 
veteran's currently-diagnosed left ankle scar and his alleged 
GSW wound in service.  In short, there is no competent 
evidence of any GSW residuals, to include the left ankle scar 
manifested many years post-service.  

In addition to the medical evidence, the  Board has 
considered the veteran's assertions and testimony in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he simply 
is not competent to render a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Similarly, the Board notes that the veteran's own reported 
history of the origin of his left ankle scar, as reflected in 
records of his medical treatment, also does not constitute 
competent evidence of the required nexus between that scar 
and the alleged in-service GSW.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  
 
Under these circumstances, the Board finds that the claim for 
service connection for left leg GSW residuals must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

II.  Applications to Reopen Claims for Service Connection                                      
for Hearing Loss and for Tinnitus                        

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

38 C.F.R. § 3.385 provides that, for the purpose of applying 
the laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is       40 decibels (db) or greater; when the auditory 
thresholds for at least 3 of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 db or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

By rating action of February 1983, the RO denied service 
connection for hearing loss and tinnitus on the basis of 
service medical records which showed no complaints, findings, 
or diagnoses of such disorders, and no audiometric findings 
that met the criteria for hearing loss disability under the 
provisions of 38 C.F.R. § 3.385.  November 1982 VA 
examination noted the veteran's history of right ear tinnitus 
since military service in Vietnam, but there was no current 
diagnosis of tinnitus, and current audiometric findings 
showed hearing within normal limits bilaterally, with no 
findings that met the criteria for hearing loss disability 
under the provisions of 38 C.F.R. § 3.385.

The veteran was notified of the February 1983 determinations 
by letter subsequently the same month; he filed a NOD in 
September 1983, and the RO issued a SOC in November 1983, but 
he did not perfect his appeal by filing a Substantive Appeal.  

Because the veteran did not perfect an appeal of the February 
1983 denial within        one year of notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge, 155 F.3d at 1363.  

The provisions of the law in effect for applications to 
reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a), 
have been noted above.  [Parenthetically, the Board notes 
that the regulations implementing the VCAA include a revision 
of 38 C.F.R. § 3.156.  However, that revision applies only to 
claims filed on and after August 29, 2001.  (See 38 C.F.R. 
§ 3.156(a), as in effect on and after August 29, 2001.)  
Given the July 1998 date of the claims culminating in the 
instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans, 9 Vet. App. at 282-3.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus, 3 Vet. App. at 512-513.

In this case, the evidence added to the record since the 
final February 1983 rating action includes audiometric test 
results from the veteran's employer which showed no findings 
in April 1973 or July 1980 that met the criteria for hearing 
loss disability under the provisions of 38 C.F.R. § 3.385, 
and April 1982 and January 1984 audiometric findings meeting 
the criteria for hearing loss disability under 38 C.F.R. 
§ 3.385, 40 db in the right ear at 4,000 Hertz, beginning 
over 10 years post service.  The post-service record also 
contains service administrative and personnel records, and 
numerous other VA and private medical records showing 
treatment and evaluation of the veteran for many disabilities 
from 1973 to 2003, but they are negative for findings or 
diagnoses of any hearing loss or tinnitus.  In addition, the 
transcripts of the veteran's RO and Board hearings and 
various statements in support of his appeal have been 
associated with the claims file.  

The 1982 and 1984 private medical records added to the claims 
file since May 1989 are new to agency adjudicators, and 
affirm that the veteran has a post-service hearing loss 
disability.  However, none of this evidence includes any 
indication of a medical nexus between such disability and his 
military service; as such, this evidence is not material for 
purposes of reopening the claim.  The veteran's claims had 
been previously denied because there was no indication of 
hearing loss or tinnitus in service, and no nexus between any 
post-service hearing loss disability or tinnitus and his 
military service; none of the new medical records received 
since February 1983 indicate such a nexus or relationship.  
In fact, none of the additional medical records includes any 
current finding of tinnitus or comments whatsoever on the 
question of etiology or nexus, and the veteran has not 
presented or referred to the existence of any medical 
evidence or opinion that supports his contentions.  At the 
September 2005 Board hearing, the veteran testified that he 
had no new evidence to submit in support of his claims for 
service connection for hearing loss and tinnitus.

The fact that a November 1982 VA medical record reflects a 
history of tinnitus that the veteran reported to the medical 
examiner does not constitute competent medical nexus 
evidence.  See LeShore, 8 Vet. App. at 409 (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence; a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  

Under these circumstances, the Board concludes that none of 
the medical evidence added to the claims file since February 
1983 constitutes new and material evidence sufficient to 
reopen the claims for service connection for hearing loss or 
for tinnitus.  

To the extent that the veteran's hearing testimony and 
various written statements have been offered in an attempt to 
establish that a current hearing loss disability or tinnitus 
was incurred in or aggravated by service, the Board notes 
that such evidence includes, essentially, reiterations of the 
veteran's assertions made in connection with the prior 
February 1983 denial, and, thus, cannot be considered "new" 
within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as the 
veteran is not shown to possess the appropriate medical 
expertise and training to competently offer a probative 
opinion as to whether he currently has a hearing loss 
disability or tinnitus that is medically related to service, 
any statements purporting to do so cannot constitute material 
evidence.  See Bostain, 11 Vet. App. at 127; Route, 10 Vet. 
App. 186 (1997).  For these reasons, where, as here, the 
claims turns on a medical matter, unsupported lay statements, 
without more, even if new, can never serve as a predicate to 
reopen a previously-disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the 
February 1983 rating action, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a current hearing loss disability or tinnitus is the 
result of disease or injury incurred in or aggravated by the 
veteran's military service.  As such, none of the evidence is 
new and material for the purpose of reopening the claims, and 
the February 1983 denial of each claim remains final.

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for left leg GSW residuals has been received, the 
appeal is granted to that extent.

Service connection for left leg GSW residuals is denied.

As new and material evidence to reopen the claim for service 
connection for hearing loss has not been received, the appeal 
as to that matter is denied.

As new and material evidence to reopen the claim for service 
connection for tinnitus has not been received, the appeal as 
to that matter is denied.


REMAND

During the October 2000 RO hearing on appeal, the veteran 
raised the issue of clear and unmistakable error (CUE) in the 
April 1983 rating action that denied service connection for 
PTSD.  At the September 2005 Board hearing, the veteran again 
testified that the RO had previously erroneously denied his 
claim.  

Appellate review discloses that the RO has not addressed or 
adjudicated the issue of CUE in the April 1983 rating action 
denying service connection for PTSD.  While that issue is not 
now properly before the Board for appellate consideration, it 
is inextricably intertwined with the issues of EEDs for the 
grants of service connection for PTSD and a 100 percent 
rating, and must be adjudicated prior to an appellate 
decision on the EED issues.  In this regard, the Board notes 
that a finding of CUE in the April 1983 rating action would 
either render moot or have a significant impact upon the EED 
issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  RO should adjudicate the veteran's 
claim with respect to CUE in the April 
1983 rating action that denied service 
connection for PTSD.  If the claim is 
denied, the RO should furnish the veteran 
and his representative notice of the 
denial and of his appellate rights, and 
afford him the appropriate time for 
perfecting an appeal as to that issue.  
The veteran and his representative are 
hereby reminded that, to obtain appellate 
review of any issue not currently in 
appellate statute, a timely appeal must 
be perfected.  

2.  While the RO should not return the 
claims file to the Board until a timely 
appeal as to the CUE issue is perfected, 
or the time period for doing so expires, 
which occurs first,  the veteran is 
advised that, if he wishes to appeal any 
denial of the claim with respect to CUE 
in the April 1983 rating action, he 
should perfect an appeal as soon as 
possible to avoid any unnecessary delays 
associated with his appeal.

3.  The RO should readjudicate the claims 
for EEDs for the grants of service 
connection for PTSD and a 100 percent 
rating in light of all pertinent evidence 
and legal authority.  

4.  If any claim properly in appellate 
status remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and affords them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


